Gray, C. J.
A special bond given by a guardian, upon obtaining a license to sell his ward’s real estate for maintenance, under the Gen. Sts. c. 102, §§ 26 & seq., requires him to invest any residue of the proceeds of the sale not needed for maintenance, and is in this respect like a bond given upon being licensed to make sale for investment under the same statutes; and, in the case at bar, no investment of proceeds having been made, the sureties on the special bond are liable. Mattoon v. Cowing, 13 Gray, 387. Fay v. Taylor, 11 Met. 529. Bennett v. Overing, 16 Gray, 267.

Judgment on the verdict.